— In an action by plaintiff, on behalf of himself and others similarly situated, against a local labor union, for a permanent mandatory injunction restoring them to membership in the union and for other relief, issues were framed for trial by a jury. The first question was: Were plaintiff and the others similarly situated members of the union prior to the commencement of the action? The remaining questions were to be considered by the jury only in the event the first question wasranswered in the affirmative. At the close of plaintiff’s case the court directed the, jury to answer the first question in the negative, but no formal order was entered. The Special Term thereafter dismissed the complaint and judgment was entered accordingly. Plaintiff appeals. Judgment unanimously affirmed, with costs. Appeals from verdict and the court’s ruling dismissed. No opinion. Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.